[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                AUG 26, 2008
                               No. 07-13839                   THOMAS K. KAHN
                         ________________________                 CLERK


                     D. C. Docket No. 05-21772-CV-JEM

QANTUM COMMUNICATIONS CORPORATION,


                                                                 Plaintiff-Appellee,

                                     versus

STAR BROADCASTING, INC.,
RONALD E. HALE, SR.,


                                                          Defendants-Appellants.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (August 26, 2008)

Before PRYOR, KRAVITCH and COX, Circuit Judges.

PER CURIAM:

     Star Broadcasting, Inc., and its general manager, Ronald E. Hale, Sr., appeal
a summary judgment, default judgment, and award of damages and attorney’s fees

against them and in favor of Qantum Communications, Inc., which sued to recover

damages for a breach by Star of an agreement to sell the assets of a radio station to

Qantum. We affirm.

      In a well-reasoned opinion, the district court concluded Qantum was entitled

to summary judgment and default judgment, and we conclude that the decision of

the district court was correct. The district court explained that uncontradicted

evidence in the record established as a matter of law that Star violated the plain

language of the agreement, and Qantum was entitled to the relief it sought under

the language of the agreement. We also conclude that the district court did not

abuse its discretion by granting default judgment against Star as a sanction for

misconduct after the court found that Hale engaged in a pattern of serious

misconduct. The factual findings by the district court that Hale lied under oath

about a central issue in the case, withheld discovery about that issue in bad faith,

and filed a bankruptcy petition in a bad-faith effort to delay the proceedings were

not clearly erroneous and amply support the sanction.

      We also affirm the remaining components of the judgment in favor of

Qantum. We conclude that the district court did not commit any reversible error in

its award of damages. We also conclude that the district court did not abuse its



                                           2
discretion by awarding to Qantum all of its attorney’s fees. The award was

appropriate in the light of the “scheme of deliberate misuse of the judicial process”

by Star and Hale. Chambers v. NASCO, Inc., 501 U.S. 32, 57, 111 S. Ct. 2123,

2139 (1991).

      AFFIRMED.




                                          3